DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-24 in the reply filed on 1/19/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-15, 18, 19, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Prasad (US 6,296,686 B1) and Gateau (US 5,087,270).
Regarding claims 11, 18, and 19, Prasad discloses a method comprising: introducing hydrocarbon feed 12 into a first tube 10 along a first flow path (see Figure 1 and column 7, lines 17-27); introducing a fuel 32 and air 28 into a second tube 26 along a second flow path, the first flow path (arrow up) and second flow path (arrow down) being countercurrent, a porous wall 18 separating an interior of the first tube from an interior of the second tube (see Figure 1 and column 8, lines 58-66); combusting the fuel and air in a combustion zone 20 in the tube 26 (column 9, lines 5-15); transferring heat from zone 20 in tube 26 into a reaction zone 16 in tube 10, the feed 12 being thermally decomposed (reformed) into syngas (hydrogen and carbon monoxide) in zone 20 (column 7, lines 28-31); and flowing a portion of air 28 through the porous wall 18 into tube 10 to effect partial combustion (column 7, lines 56-59). Prasad fails to disclose that carbon bonds to the porous wall and then debonds when reacted with oxygen flowing through the porous wall. It is the Office’s position that such a process is inherent to the process of Prasad given the teachings of Gateau. Gateau discloses that soot (coke) formed from the creation of syngas on the porous wall of a reactor is reburnt by the oxygen in an oxidation environment when the oxygen passes through the porous wall (column 5, lines 28-37). Thus such a process would occur in situ during the process of Prasad without modification or it would have been obvious to one having ordinary skill in the art at the time of invention to operate the device of Prasad in the manner described by Gateau so ensure that no deleterious carbon deposits remain on the porous wall.
Regarding claims 12-14, Prasad discloses controlling the flow of material in the reactor (column 10, lines 15-33).
Regarding claim 15, Prasad discloses reactor temperatures of 700 to 1,100 °C (column 10, lines 15-33).
Regarding claim 22, Prasad discloses that less than 6% of the oxygen is transported across the membrane (column 9, lines 15-29).
Regarding claim 23, Prasad discloses that the porous wall is comprised of ceramic (column 8, lines 3-13).
Regarding claim 24, Prasad discloses that the pressure is greater in the tube 26 than in tube 10 (column 8, line 58-66).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad as applied to claim 11 above, and further in view of Niitsuma (US 2010/0260657 A1).
Regarding claims 16 and 20, Prasad discloses producing hydrogen from methane and natural gas but not utilizing/recycling the hydrogen as a fuel. Prasad does disclose the importance of hydrogen composition/ratio in the process though (column 3, lines 48-50). Niitsuma—in an invention for producing hydrogen with membrane separation—discloses recycling hydrogen to the process input to improve hydrogen yields (paragraph 164). It would have been obvious to one having ordinary skill in the art at the time of invention to recycle and flare the hydrogen from the product of Prasad to the input of Prasad so as to control the hydrogen ratio and improve hydrogen yields as suggested by Niitsuma.
Regarding claim 17, Niitsuma discloses a carbon separation membrane (paragraph 40).
Regarding claim 21, Niitsuma discloses the claimed hydrogen permeability (paragraph 226).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725